Citation Nr: 0734221	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-26 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for a service-connected right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination evaluating the veteran's right 
knee was performed in April 2005.  Since that time, in the 
August 2005 VA Form 9 submitted by the veteran, he reported 
that the right knee disability had worsened.  As such, the 
Board has no discretion and must remand this matter to afford 
the veteran an opportunity to undergo a contemporaneous VA 
examination to assess the current nature, extent and severity 
of his right knee disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).  

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from November 24, 2006, to the 
present.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain and associate 
with the claims folder any pertinent 
medical records from the VA Caribbean 
Health Care System, dated since November 
24, 2006.

2.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent and severity of his right knee 
disability.  All indicated tests and 
studies, including X-rays, and range of 
motion studies in degrees, with 
consideration of objective manifestations 
of pain, should be performed.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the right knee locks and if so the 
frequency of the locking.  

The extent of any incoordination, 
weakened movement and excess fatigability 
on use of the right knee should be 
described.  The physician should identify 
any objective evidence of pain and all 
functional loss due to pain.  The 
examiner should specifically indicate the 
ranges of motion of the right knee that 
are performed without pain and also 
indicate any additional range of motion 
that is lost due to pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits 
on functional ability of the right knee 
joint on repeated use or during flare- 
ups, and, if feasible, express this in 
terms of additional degrees of limitation 
of motion lost on repeated use or during 
flare-ups.  If this is not feasible, the 
examiner should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability 
on the veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiner 
for proper review of the medical history, 
and the examination report is to reflect 
whether such a review of the claims file 
was made.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If 
the benefit sought on appeal is not 
granted in full, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
provided an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



